Exhibit 10.1
 
 OPEXA THERAPEUTICS, INC.
 
12% CONVERTIBLE PROMISSORY NOTE
 
 

$__________ January 23, 2013

 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS.  SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT AS PERMITTED UNDER
THE ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR AN
EXEMPTION THEREFROM.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL (WHICH MAY BE COUNSEL FOR THE COMPANY) IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT.
 
OPEXA THERAPEUTICS, INC., a Texas corporation (the “Company”), for value
received, hereby promises to pay to the order of ________________ (“Investor”),
whose address is ____________________________________, at said address or such
other addresses as may be designated in writing by Investor from time to time,
or Investor’s registered assigns, the principal amount of
___________________________________ Dollars ($_________), together with interest
thereon from the date of issuance of this 12% Convertible Promissory Note (this
“Note”) on the unpaid or unconverted principal balance at an annual rate of
interest equal to twelve percent (12%) per annum, compounded annually (on the
basis of a 360-day year) until paid or converted in full, such principal (to the
extent unpaid or unconverted) and any accrued and unpaid interest to be payable
(subject to the Investor’s right of conversation as set forth in Section 2
below) as follows:
 
●      
Fifty percent (50%) of the initial principal amount (less any amount of such
principal that has otherwise been prepaid or converted) shall be repaid five (5)
business days following delivery by the Company to the Investor of notice (which
the Company shall deliver within five (5) business days of such event) that the
Company shall have received, measured from and after the date hereof, an
aggregate of at least Five Million Dollars ($5,000,000) in proceeds from the
sale of its equity securities and/or as payments from one or more partners or
potential partners in return for granting a license, other rights, or an option
to license or otherwise acquire rights with respect to TcelnaTM (the Company’s
product development candidate);

 
●      
One hundred percent (100%) of the then unpaid or unconverted principal shall be
repaid five (5) business days following delivery by the Company to the Investor
of notice (which the Company shall deliver within five (5) business days of such
event) that the Company shall have received, measured from and after the date
hereof, an aggregate of at least Seven Million Five Hundred Thousand Dollars
($7,500,000) in proceeds from the sale of its equity securities and/or as
payments from one or more partners or potential partners in return for granting
a license, other rights, or an option to license or otherwise acquire rights
with respect to TcelnaTM (the Company’s product development candidate); and

 
 
 

--------------------------------------------------------------------------------

 
 
●      
Any remaining unpaid or unconverted principal shall be repaid on January 23,
2014.

 
The Company’s delivery of this Note shall constitute the affirmation by the
Company that the representations and warranties contained in Section 1 of
APPENDIX A attached hereto are true and correct in all material respects as of
the time of such delivery.
 
The Investor’s acceptance of this Note shall constitute the affirmation by the
Investor that the representations and warranties contained in Section 2 of
APPENDIX A attached hereto are true and correct in all material respects with
respect to the Investor as of the time of such acceptance.
 
The following is a statement of rights of the Investor and the conditions to
which this Note is subject, to which the Investor, by the acceptance of this
Note, assents:
 
1.   Payment.
 
(a)   Principal.  The Company shall make payment of principal when due in coin
or currency of the United States of America which at the time of payment is
legal tender for the payment of public and private debts (“Legal Tender”).
 
(b)   Interest.  Notwithstanding the foregoing, the Company shall make payment
of accrued interest on a quarterly basis beginning March 31, 2013, and any
unpaid interest accrued on any principal amount of this Note which is repaid or
converted pursuant to this Note (as stated or by acceleration) shall be paid
concurrent with such repayment or conversion.  Unless such interest is converted
as provided herein, the Company shall make payment of all interest hereunder in
Legal Tender.
 
2.   Conversion.
 
(a)   Election and Conversion Price.  The Investor may elect, at a per share
price equal to the minimum price ($1.298125) required in order for the
conversion right represented hereby (measured as of the date hereof and
inclusive of the premium required by the NASDAQ Capital Market in respect of the
accompanying Warrant issued on even date herewith by the Company to the Investor
(the “Warrant”)) to reflect an above-market offering price for purposes of the
rules of the NASDAQ Capital Market (as determined by the Board of Directors in
good faith), to convert any portion of the unpaid principal, and any accrued but
unpaid interest on such principal, into shares (the “Conversion Shares”) of the
Company’s Common Stock, par value $0.01 per share (“Common Stock”); provided,
however, that (i) in lieu of converting amounts in respect of unpaid interest,
the Company may, in its sole discretion, elect to pay such amounts in cash to
the Investor and (ii) for clarity, all conversion rights shall cease with
respect to any portion of this Note which is repaid.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)   Exercise.  The Investor may exercise this conversion right, in whole or in
part, upon delivery to the Company of (i) written notice of the Investor’s
election, stating the portion of the unpaid principal (which shall be deemed to
include any accrued but unpaid interest on such principal) which the Investor is
electing to convert, and (ii) this Note.  The applicable Conversion Shares shall
be deemed to be issued to the Investor, as the record owner of such shares, as
of the close of business on the date on which the Company receives such notice
and this Note.  If the unpaid principal under this Note shall have been
converted only in part, then the Company shall deliver to the Investor a new
Note representing the old Note as adjusted to reflect a reduction in principal
in respect of the conversion at issue.  Any exercise by the Investor of this
conversion right shall constitute the affirmation by the Investor that the
representations and warranties contained in Section 2 of APPENDIX A attached
hereto are true and correct in all material respects with respect to the
Investor as of the time of such conversion.
 
(c)   Compliance with Securities Laws. This Note may only be converted by the
Investor in accordance with applicable securities laws.  The Company may cause
the legend set forth on the first page of this Note to be set forth on each
Note, and a similar legend on any security issued or issuable upon conversion of
this Note, unless counsel for the Company is of the opinion as to any such
security that such legend is unnecessary.
 
(d)   Payment of Taxes. The Company will pay any documentary stamp taxes
attributable to the issuance of Conversion Shares hereunder; provided, however,
that the Company shall not be required to pay any tax or taxes which may be
payable in respect of any transfer involved in the issuance or delivery of any
certificates for Conversion Shares in a name other than that of the Investor,
and in such case, the Company shall not be required to issue or deliver any
certificate for Conversion Shares until the person requesting the same has paid
to the Company the amount of such tax or has established to the Company’s
reasonable satisfaction that such tax has been paid.  The Investor shall be
responsible for income taxes due under federal, state or other law, if any such
tax is due.
 
(e)   Reservation of Common Stock. At any time when this Note is convertible,
the Company shall at all applicable times keep reserved until issued (if
necessary) as contemplated by this Section 2, out of the authorized and unissued
shares of Common Stock, at least a number of shares of Common Stock as shall
from time to time be necessary to effect the conversion of all of this Note then
outstanding.  The Company agrees that all Conversion Shares issued upon
conversion of the Note shall be, at the time of delivery of the certificates for
such Conversion Shares, duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock.
 
(f)   Adjustments.
 
(i)   If the Company shall, at any time or from time to time while this Note is
outstanding, pay a dividend or make a distribution on its Common Stock in shares
of Common Stock, subdivide its outstanding shares of Common Stock into a greater
number of shares or combine its outstanding shares of Common Stock into a
smaller number of shares, then (i) the Conversion Price in effect immediately
prior to the date on which such change shall become effective shall be adjusted
by multiplying such Conversion Price by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding immediately prior to such
change and the denominator of which shall be the number of shares of Common
Stock outstanding immediately after giving effect to such change and (ii) the
number of Conversion Shares issuable upon conversion of this Note shall be
adjusted by multiplying the number of Conversion Shares issuable upon conversion
of this Note immediately prior to the date on which such change shall become
effective by a fraction, the numerator of which is shall be the Conversion Price
in effect immediately prior to the date on which such change shall become
effective and the denominator of which shall be the Conversion Price in effect
immediately after giving effect to such change, calculated in accordance with
clause (i) above.  Such adjustments shall be made successively whenever any
event listed above shall occur.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)   If any capital reorganization, reclassification of the capital stock of
the Company, consolidation or merger of the Company with another corporation in
which the Company is not the survivor, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation shall be
effected, then, as a condition of such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition, lawful and adequate
provision shall be made whereby the Investor shall thereafter have the right to
receive upon the basis and upon the terms and conditions herein specified and in
lieu of the Conversion Shares immediately theretofore issuable upon conversion
of this Note, such shares of stock, securities or assets as would have been
issuable or payable with respect to or in exchange for a number of Conversion
Shares equal to the number of Conversion Shares immediately theretofore issuable
upon conversion of this Note, had such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition not taken place, and
in any such case appropriate provision shall be made with respect to the rights
and interests of the Investor to the end that the provisions hereof (including,
without limitation, provision for adjustment of the Conversion Price) shall
thereafter be applicable, as nearly equivalent as may be practicable in relation
to any shares of stock, securities or assets thereafter deliverable upon the
conversion hereof.  The Company shall not effect any such consolidation, merger,
sale, transfer or other disposition unless prior to or simultaneously with the
consummation thereof the successor corporation (if other than the Company)
resulting from such consolidation or merger, or the corporation purchasing or
otherwise acquiring such assets or other appropriate corporation or entity shall
assume the obligation to deliver to the Investor, at the last address of the
Investor appearing on the books of the Company, such shares of stock, securities
or assets as, in accordance with the foregoing provisions, the Investor may be
entitled to purchase, and the other obligations under this Note.  The provisions
of this subparagraph (ii) shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers, sales, transfers or other
dispositions.
 
(iii)   In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in subparagraph (i) above), or
subscription rights or warrants, the Conversion Price to be in effect after such
payment date shall be determined by multiplying the Conversion Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price (as defined in the Warrant) per share of Common Stock
immediately prior to such payment date, less the fair market value (as
determined by the Board of Directors in good faith) of said assets or evidences
of indebtedness so distributed, or of such subscription rights or warrants, and
the denominator of which shall be the total number of shares of Common Stock
outstanding multiplied by such Market Price per share of Common Stock
immediately prior to such payment date.
 
 
4

--------------------------------------------------------------------------------

 
 
(iv)   An adjustment to the Conversion Price shall become effective immediately
after the payment date in the case of each dividend or distribution and
immediately after the effective date of each other event which requires an
adjustment.
 
(v)   In the event that, as a result of an adjustment made pursuant to this
Section 2(f), the Investor shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon conversion of this Note shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Conversion
Shares contained in this Note.
 
(g)   Limitation on the Number of Shares Issuable.  Notwithstanding anything
herein to the contrary, the unpaid principal amount of this Note and accrued but
unpaid interest shall not be converted pursuant to this Section 2 to the extent
that, after giving effect to such conversion, the Investor (together with any
person that, directly or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with the Investor, as such terms
are used in and construed under Rule 144 under the Securities Act and the rules
and regulations promulgated thereunder - each an “Affiliate”) would (i)
beneficially own shares of Common Stock in excess of 19.9% of the shares of
Common Stock outstanding (immediately after giving effect to any conversion
pursuant to this Section 2) or (ii) control in excess of 19.9% of the total
voting power of the Company’s securities outstanding (immediately after giving
effect to any conversion pursuant to this Section 2) that are entitled to vote
on a matter being voted on by holders of Common Stock, unless and until the
Company obtains shareholder approval permitting such issuances in accordance
with applicable rules of the NASDAQ Stock Market; provided, however, that such
limitations on conversion shall not apply to any conversion in connection with
and subject to completion of the following if, upon completion, the Investor and
its Affiliates would not exceed the specified limits:  (i) any offering of
securities by the Company or its shareholders (including, without limitation,
the Investor); and (ii) a bona fide third party tender offer for the Company
securities.  For purposes of this Section 2(g), beneficial ownership shall (x)
exclude such number of shares of Common Stock that would be issuable upon
exercise or conversion of the unexercised or non-converted portion of any
securities of the Company (including, without limitation, options, warrants and
convertible securities such as this Note) except for a limitation on conversion
or exercise analogous to the limitation contained in the first sentence of this
Section 2(g) and (y) otherwise be calculated in accordance with Section 13(d) of
the Securities Exchange Act of 1934 (and the rules promulgated
thereunder).  [Note:  If the limitation contained in the first sentence of this
Section 2(g) applies to any conversion, then the Company shall nonetheless issue
to the Investor such securities as may be issued below the limitation.]  Upon
the written request of the Investor, the Company shall within two (2) business
days confirm in writing to the Investor the number of shares of Common Stock
then outstanding.
 
 
5

--------------------------------------------------------------------------------

 
 
(h)   No Fractional Shares.  No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this Note.  With
respect to any fraction of a share called for upon the conversion of this Note,
an amount equal to such fraction multiplied by the then current price at which
each share may be purchased hereunder shall be paid in cash to the Investor.
 
(i)   No Rights as Shareholder.  Prior to the conversion of this Note, the
Investor shall not have or exercise any rights as a shareholder of the Company
by virtue of its ownership of this Note.
 
(j)   General.  The foregoing conversion rights are subject in all respects to
compliance by the Company with all applicable laws, rules and regulations.
 
3.   Negative Covenant.  Excluding security interests granted by the Company
prior to the date hereof, while the principal amount of this Note remains unpaid
the Company will not grant any further security interests in its assets to
secure the obligations of the Company pursuant any indebtedness of the Company
issued by the Company after the date hereof.
 
4.   Collection Fees; Waiver.  In the event of default hereunder and if this
Note is placed in the hands of an attorney for collection (whether or not suit
is filed), or if this Note is collected by suit or legal proceedings or through
bankruptcy proceedings, the Company agrees to pay in addition to all sums then
due hereunder, including outstanding principal and accrued unpaid interest, all
attorneys’ fees.  The Company hereby waives demand and presentment for payment,
notice of nonpayment, protest, notice of protests, notice of dishonor, notice of
intention to accelerate and notice of acceleration, bringing of suit and
diligence in taking any action to collect amounts called for hereunder and in
the handling of securities at any time existing in connection herewith. In
addition, the Company is and shall be directly and primarily liable for the
payment of all sums owing and to be owing hereon, regardless of and without any
notice, diligence, act or omission as or with respect to the collection of any
amount called for hereunder.
 
5.   Maximum Rate of Interest.  Notwithstanding any provisions to the contrary
in this Note, or in any of the documents relating hereto, in no event shall this
Note or such documents require the payment or permit the charging or collection
of interest in excess of the maximum amount or highest lawful rate permitted by
the applicable usury laws.  It is the intention of the Company and the Investor
to comply in all respects with applicable usury laws, and in no event shall the
Company pay, for the use, forbearance or detention of money, interest at a rate
or in an amount in excess of the highest lawful rate permitted by applicable
law.  If any such excess interest is contracted for, charged or received under
this Note or under the terms of any of the documents relating hereto, or in the
event the maturity of the indebtedness evidenced by this Note is accelerated in
whole or in part, or in the event that all or part of the principal or accrued
unpaid interest of this Note shall be prepaid, so that under any of such
circumstances the amount of interest contracted for, charged or received under
this Note or under any of the documents relating hereto, on the amount of
principal actually outstanding from time to time under this Note, shall exceed
the maximum amount of interest permitted by the applicable usury laws, then in
any such event (a) the provisions of this Section 4 shall govern and control,
(b) neither the Company nor any other person or entity now or hereafter liable
for the payment hereof, shall be obligated to pay the amount of such interest to
the extent that it is in excess of the maximum amount of interest permitted by
the applicable usury laws, (c) any such excess which may have been collected
shall be either applied as a credit against the then unpaid principal amount
hereof or refunded to the Company, at the Investor’s option, and (d) the
effective rate of interest shall be automatically reduced to the maximum lawful
rate of interest allowed under the applicable usury laws as now or hereafter
construed by the courts having jurisdiction thereof.  It is further agreed that
without limitation of the foregoing, all calculations of the rate of interest
contracted for, charged or received under this Note or under such other
documents which are made for the purpose of determining whether such rate
exceeds the maximum lawful rate of interest, shall be made, to the extent
permitted by the applicable usury laws, by amortizing, prorating, allocating and
spreading during the period of the full stated term of the indebtedness
evidenced hereby, all interest at any time contracted for, charged or received
from the Company or otherwise by the Investor in connection with such
indebtedness.
 
 
6

--------------------------------------------------------------------------------

 
 
6.   Events of Default.  The entire unpaid principal amount of this Note and all
accrued but unpaid interest shall become immediately due and payable upon any of
the following events: (i) the admission in writing by the Company of its
insolvency; (ii) the commission of any voluntary act of bankruptcy by the
Company; (iii) the execution by the Company of a general assignment for the
benefit of creditors; (iv) the filing by or against the Company of any petition
in bankruptcy or any petition for relief under the provisions of the federal
bankruptcy act or any other state or federal law for the relief of debtors and
the continuation of such petition without dismissal for a period of sixty (60)
days or more; (vi) material breach of any representation or warranty of the
Company (as set forth in Section 1 of APPENDIX A attached hereto) which remains
uncured following 10 days’ notice to the Company; (vi) the failure of Company to
perform any of its obligations under this Note, including the failure to pay any
principal or accrued interest under the terms of this Note when due and payable;
(vii) the appointment of a receiver or trustee to take possession of the
property or assets of the Company; (viii) any dissolution of the Company; (ix)
the adoption by the Company of any plan of liquidation; (x) the sale by the
Company of all or substantially all of its assets; (xi) the commencement against
the Company of any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; (xii) any
challenge or contest by the Company in any action, suit or proceeding of the
validity or enforceability of this Note; or (xiii) the failure to perform or
observe any term, covenant, condition, obligation or agreement set forth in the
Warrant (each, individually, an “Event of Default”).
 
7.   Amendments and Waivers.  Any term or provision of this Note may be waived
or amended in any respect with the written consent of the Company and the
Investor.
 
8.   Transfers. This Note may be transferred only pursuant to a registration
statement filed under the Securities Act of 1933 (the “Securities Act”) or an
exemption from such registration.  Subject to such restrictions, the Company
shall transfer this Note from time to time upon the books to be maintained by
the Company for that purpose, upon surrender hereof for transfer, properly
endorsed or accompanied by appropriate instructions for transfer and such other
documents as may be reasonably required by the Company, including, if required
by the Company, an opinion of counsel to the effect that such transfer is exempt
from the registration requirements of the Securities Act, to establish that such
transfer is being made in accordance with the terms hereof, and a new Note shall
be issued to the transferee (who shall thereafter be the Investor hereunder) and
the surrendered Note shall be canceled by the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
9.   Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Note
shall be governed by, and construed in accordance with, the internal laws of the
State of Texas, without reference to the choice of law provisions thereof.  The
Company and, by accepting this Note, the Investor, each irrevocably submits to
the exclusive jurisdiction of the courts of the State of Texas located in Harris
County and the United States District Court for the Southern District of Texas
for the purpose of any suit, action, proceeding or judgment relating to or
arising out of this Note and the transactions contemplated hereby.  Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Note.  The Company and, by accepting this Note,
the Investor, each irrevocably waives any objection to the laying of venue of
any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.  EACH OF THE COMPANY AND, BY
ITS ACCEPTANCE HEREOF, THE INVESTOR HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL
BY JURY IN ANY LITIGATION WITH RESPECT TO THIS NOTE AND REPRESENTS THAT COUNSEL
HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
 [signature page follows]
 
 
 
8

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the date first written above.
 

 
OPEXA THERAPEUTICS, INC.
              By:     Name: Neil K. Warma   Title: President and Chief Executive
Officer

 
 
 
[signature page to Promissory Note]

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
Representations and Warranties
 
1.   The Company hereby represents and warrants to the Investor that:
 
(a)   Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own its
properties.  The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and could not
reasonably be expected to have a material adverse effect on the Company.  The
Company does not have any Subsidiaries.
 
(b)   Authorization.  The Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
shareholders necessary for (i) the authorization, execution and delivery of the
Note and the Warrant (collectively, the “Transaction Documents”), (ii) the
authorization of the performance of all obligations of the Company hereunder or
thereunder, and (iii) the authorization, issuance (or reservation for issuance)
and delivery of the Conversion Shares as well as the shares of the Company’s
Common Stock issuable upon an exercise of the Warrant (the “Warrant
Shares”).  The Transaction Documents constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.
 
(c)   Capitalization. All of the issued and outstanding shares of the Company’s
capital stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights and were issued in full compliance
with applicable state and federal securities law and any rights of third
parties.  The issuance and sale of the Note and Warrant will not obligate the
Company to issue shares of Common Stock or other securities to any other person
and will not result in the adjustment of the exercise, conversion, exchange or
reset price of any outstanding security. The Company does not have outstanding
shareholder purchase rights, a “poison pill” or any similar arrangement.
 
(d)   Valid Issuance.  The Note and Warrant have been duly and validly
authorized.  Upon the conversion of the Note or the exercise of the Warrant, the
Conversion Shares or the Warrant Shares, as applicable, will be validly issued,
fully paid and non-assessable free and clear of all encumbrances and
restrictions, except for restrictions on transfer imposed by applicable
securities laws or created by the Investor.  The Company has reserved a
sufficient number of shares of Common Stock for issuance upon conversion of the
Note and exercise of the Warrant.
 
(e)   Consents.  The execution, delivery and performance by the Company of the
Note and Warrant and the offer, issuance and sale of the Note and Warrant
require no consent of, action by or in respect of, or filing with, any person,
governmental body, agency, or official other than such filings as shall have
been made prior to or concurrent with the issuance of the Note or such filings
required to be made after such issuance pursuant to applicable state and federal
securities laws which the Company undertakes to file within the applicable time
periods.  Subject to the accuracy of the representations and warranties of the
Investor set forth in Section 2 below, the Company has taken all action
necessary to exempt from the registration requirements of the applicable state
and federal securities laws (i) the issuance and sale of the Note, (ii) the
issuance of the Conversion Shares upon due conversion of the Note and (iii) the
issuance of the Warrant Shares upon due exercise of the Warrant.
 
 
10

--------------------------------------------------------------------------------

 
 
(f)   Delivery of SEC Filings; Business.  The Company has made available to the
Investors through the EDGAR system, true and complete copies of the Company’s
(i) Annual Report on Form 10-K for the fiscal year ended December 31, 2011, (ii)
Quarterly Report on Form 10-Q for the fiscal quarters ended March 31, 2012, June
30, 2012, and September 30, 2012 and (iii) Current Reports on Form 8-K filed
since the most recent Annual Report on Form 10-K and prior to the date hereof
(collectively, the “SEC Filings”).  The Company is engaged in all material
respects only in the business described in the SEC Filings and the SEC Filings
contain a complete and accurate description in all material respects of the
business of the Company, taken as a whole.
 
(g)   Use of Proceeds.  The net proceeds of the issuance and sale of the Note
shall be used by the Company for working capital and general corporate expenses.
 
(h)   SEC Filings.  At the time of filing thereof, the SEC Filings complied as
to form in all material respects with the requirements of the Securities
Exchange Act of 1934 (the “1934 Act”) and did not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading.
 
(i)   No Conflict, Breach, Violation or Default.  The execution, delivery and
performance of the Note and Warrant by the Company and the issuance and sale of
the Note will not conflict with or result in a breach or violation of any of the
terms and provisions of, or constitute a default under (i) the Company’s
Certificate of Formation or the Company’s Bylaws, both as in effect on the date
hereof (true and complete copies of which have been made available to the
Investors through the EDGAR system), (ii) any statute, rule, regulation or order
of any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its assets or properties (except in the
case of this clause (ii) for such breaches, violations or defaults which would
not, individually or in the aggregate, have a material adverse effect on the
Company) or (iii) any agreement or instrument to which the Company is a party or
by which the Company is bound (except in the case of this clause (iii) for such
breaches, violations or defaults which would not, individually or in the
aggregate, have a material adverse effect on the Company).
 
(j)   Tax Matters.  The Company has timely prepared and filed all tax returns
required to have been filed by the Company with all appropriate governmental
agencies and timely paid all taxes shown thereon or otherwise owed by it.  The
charges, accruals and reserves on the books of the Company in respect of taxes
for all fiscal periods are adequate in all material respects, and there are no
material unpaid assessments against the Company nor, to the Company’s knowledge,
any basis for the assessment of any additional taxes, penalties or interest for
any fiscal period or audits by any federal, state or local taxing authority
except for any assessment which is not material to the Company, taken as a
whole.  All taxes and other assessments and levies that the Company is required
to withhold or to collect for payment have been duly withheld and collected and
paid to the proper governmental entity or third party when due.  There are no
tax liens or claims pending or, to the Company’s knowledge, threatened against
the Company or any of its assets or property.  There are no outstanding tax
sharing agreements or other such arrangements between the Company and any other
corporation or entity.
 
 
11

--------------------------------------------------------------------------------

 
 
(k)   Title to Properties.  Except as disclosed in the SEC Filings, the Company
has good and marketable title to all real properties and all other properties
and assets owned by it, in each case free from liens, encumbrances and defects
that would materially affect the value thereof or materially interfere with the
use made or currently planned to be made thereof by them or as disclosed in the
SEC Filings; and except as disclosed in the SEC Filings, the Company holds any
leased real or personal property under valid and enforceable leases with no
exceptions that would materially interfere with the use made or currently
planned to be made thereof by them.
 
(l)   Financial Statements.  The financial statements included in each SEC
Filing present fairly, in all material respects, the consolidated financial
position of the Company as of the dates shown and its consolidated results of
operations and cash flows for the periods shown, and such financial statements
have been prepared in conformity with United States generally accepted
accounting principles applied on a consistent basis (“GAAP”) (except as may be
disclosed therein or in the notes thereto).  Except as set forth in the
financial statements of the Company included in the SEC Filings filed prior to
the date hereof, the Company has not incurred any liabilities, contingent or
otherwise, except those incurred in the ordinary course of business, consistent
(as to amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a material adverse effect on the Company.
 
(m)   No Directed Selling Efforts or General Solicitation.  Neither the Company
nor any person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D of the Securities
Act) in connection with the offer or sale of the Note or Warrant.
 
(n)   No Integrated Offering.  Neither the Company nor any of its affiliates,
nor any person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) of the Securities Act for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Note or Warrant under the Securities Act.
 
(o)   Private Placement.  Assuming the accuracy of the representations set forth
in Section 2 below, the offer and sale of the Note and Warrant to the Investor
as contemplated hereby is exempt from the registration requirements of the
Securities Act.
 
 
12

--------------------------------------------------------------------------------

 
 
(p)   Internal Controls.  The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company.  The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in 1934 Act Rules 13a-14 and 15d-14) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s most recently filed period report under the 1934 Act, as the
case may be, is being prepared.  The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
end of the period covered by the most recently filed periodic report under the
1934 Act (such date, the “Evaluation Date”).  The Company presented in its most
recently filed periodic report under the 1934 Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 308 of Regulation S-K) or, to
the Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls.  The Company maintains and will continue to
maintain a standard system of accounting established and administered in
accordance with GAAP and the applicable requirements of the 1934 Act.
 
2.   The Investor represents and warrants to the Company that:
 
(a)           Purchase Entirely for Own Account.  The Note, the Warrant and any
securities to be received by the Investor pursuant to the Note or the Warrant
(the “Securities”) are being/will be acquired for the Investor’s own account,
not as nominee or agent, and not with a view to the resale or distribution of
any part thereof in violation of the Securities Act, and the Investor has no
present intention of selling, granting any participation in, or otherwise
distributing the same in violation of the Securities Act without prejudice,
however, to the Investor’s right at all times to sell or otherwise dispose of
all or any part of the Securities in compliance with applicable federal and
state securities laws.
 
(b)           Investment Experience.  The Investor acknowledges that it can bear
the economic risk and complete loss of its investment in the Securities and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of an investment in the Securities.
 
(c)           Disclosure of Information.  The Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the Securities.
 
 
13

--------------------------------------------------------------------------------

 
 
(d)           Restricted Securities.  The Investor understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.  The Investor
represents that it is familiar with Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities
Act.  The Investor acknowledges that the Securities have not been registered
under the Securities Act or registration or qualified under any applicable blue
sky laws in reliance, in part, on the representations and warranties herein.
 
(e)           Legends.  The Investor understands that certificates evidencing
the Securities may bear the following or any similar legend:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS.  SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT AS PERMITTED UNDER
THE ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR AN
EXEMPTION THEREFROM.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL (WHICH MAY BE COUNSEL FOR THE COMPANY) IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT.”
 
If required by the authorities of any state in connection with the issuance or
sale of the Securities, the legend required by such state authority.
 
(f)           Accredited Investor.  The Investor is an accredited investor as
defined in Rule 501(a) of Regulation D, as amended, under the Securities Act.
 
(g)           No General Advertisement.  The Investor did not learn of the
investment in the Securities as a result of any public solicitation or
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television, radio or internet or presented at any seminar or other general
advertisement.
 
(h)           Brokers and Finders.  No person or entity will have any valid
right, interest or claim against or upon the Company or the Investor for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Investor.
 
 
14